DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims under examination require administering “a myelin sheath protein or a synthetic polypeptide comprising a structure similar to the protein, or a homolog thereof, or a fragment thereof”. Neither the specification nor the claims describes which e.g. amino acid residues, are present in the genus of myelin sheath proteins, synthetic polypeptides comprising a structure similar to the proteins, homologs thereof, or fragments thereof to be administered. Although the specification provides a few examples within the broad genus of potentially administered agents (i.e. SEQ ID NOs: 17-28), the specification fails to disclose the structures common to all members of the genus of proteins used in the instant claims and does not describe all variant proteins to be used. The specification fails to teach some correlation between structure and function, i.e. the specification fails to disclose which regions of the proteins are responsible for the function of treating Alzheimer’s disease, which is stated to be common to all members of the genus. In the absence of a known or disclosed correlation between structure and function, claims which encompass variants defined by their function are generally not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “comprises”, and the claim also recites “consisting essentially of” and “consisting of”, the latter two which are narrower statements of the range/limitation. This language is also indefinite because “consisting of” is closed language, i.e. no additional unrecited elements can be included, while “comprising” (and often “consisting 
Further, claim 22 recites the limitation “selected from the group comprising”, which is improper Markush language (See MPEP § 2173.05(h)(I), which states that it is improper to use the term "comprising" instead of "consisting of”. Since the claim recites the open language “comprising” and this language does not exclude additional unrecited elements (see MPEP § 2111.03), the artisan must select from a list that includes the 9 recited agents and unrecited elements as well. However, this is indefinite because Markush groups are by their nature, closed language. Therefore, the artisan cannot ascertain what elements are included or excluded by the scope of claim 22.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (U.S. 2011/0158986 A1, IDS, 07/14/2020) in view of Ajami et al. (U.S. 2006/0189546 A1, IDS, 07/14/2020). 
Holtzman discloses a method of treating Alzheimer's disease comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of an antibody or antigen-binding fragment thereof that binds to soluble beta amyloid (Abeta), wherein the antibody or antigen-binding fragment thereof is administered peripherally to the subject to exert its beneficial effects (see [0002], [0014], and [0090]), as in the instant claim 1. Holtzman discloses that the antibody or antigen-binding fragment thereof comprises an immunoglobulin domain and is monoclonal (see [0038]), as in the instant claims 3 and 4. The antibody can be chimeric and humanized (see [0002] and [0040]), as in claims 5 and 6. Holtzman teaches that the antibody or binding fragment thereof inhibits formation of amyloid deposits in the subject (see [0017]), as in claim 7. The antibody can be IgG1 (see [0037]), as in claims 8 and 9. The 
Ajami teaches administering a myelin sheath protein fragment such as a myelin basic protein fragment as a means of treating Alzheimer's Disease, wherein the Myelin basic protein fragment comprises, amino acids 75-95, i.e. Lys-Ser-His-Gly-Arg-Thr-Gln-Asp-Glu-Asn-Pro-Val-Val-His-Phe-Phe-Lys-Asn-lle-Val-Thr (SEQ ID NO:2), (see [0087] and [0122]-[0124]; SEQ ID NO:2 of Ajami is 100% identical to SEQ ID NO: 18 of the instant application), as in the instant claims 2 and 20. Ajami fails to teach administration of the instant antibody.
It would have prima facie been obvious to one of ordinary skill in the art at the time of the invention to modify Holtzman with the teaching of Ajami for the purpose of combining an anti-Abeta antibody with a myelin sheath protein by both preventing recruitment of Abeta to the brain using anti-Abeta antibodies and reducing aggregates already present using a myelin-derived protein that when used together may produce a synergistic therapeutic effect for treating Alzheimer's Disease. As recognized in the prior art, each of the agents is taught to be effective for the treatment of Alzheimer's disease, and thus one of skill in the art would both be motivated to combine the agents and have a reasonable expectation that the administered combination of agents would be beneficial for the treatment of the disease. As stated in MPEP §2144.06, combining equivalents known for the same purpose renders the combination obvious. "It is prima .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman and Ajami as applied to claims 1-12 and 20 above, and further in view of Meli et al. (Conformational targeting of intracellular Aβ oligomers demonstrates their pathological oligomerization inside the endoplasmic reticulum. Nat Commun 5, 3867 (2014)).
Holtzman and Ajami teach as set forth above but fail to teach that the antibody binds to intracellular Abeta. 
Meli teaches an antibody that binds to intracellular Abeta that selectively intercepts critical Abeta conformers in the ER, modulating their assembly and controlling their actions in pathways of cellular homeostasis and synaptic signaling for potential treatment of Alzheimer’s disease (see abstract), as in claim 13. Meli fails to explicitly disclose said antibody is administered in combination with a myelin sheath protein or a 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Holtzman, Ajami and Meli. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Meli teaches that intracellular Abeta is a target for treatment of Alzheimer’s disease and that their antibody to binds to intracellular Abeta.  As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Moreover, this section of the MPEP teaches "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed method. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman and Ajami as applied to claims 1-12 and 20 above, and further in view of Graham et al. (U.S. 2016/0251419 A1, IDS, 07/14/2020).

Graham teaches a bispecific antibody that recognizes amyloid-beta and tau for the treatment of amyloid diseases, such as Alzheimer’s disease (see [0011], [0012], [0029], [0068] and [0079]), as in claims 14-17. Graham fails to explicitly disclose said antibody is administered in combination with a myelin sheath protein or a synthetic polypeptide comprising a structure similar to the protein, or a homolog thereof, or a fragment thereof. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Holtzman, Ajami and Graham. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Graham teaches a bispecific antibody that recognizes amyloid-beta and tau for the treatment of amyloid diseases, such as Alzheimer’s disease. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

18 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman, Ajami and Graham as applied to claims 14-17 above, and further in view of Alard et al. (U.S. 2011/0014182 A1, IDS, 07/14/2020).
Holtzman, Ajami and Graham teach as set forth above but fail to teach that the antibody is bispecific in the manner required by claim 18. 
Alard teaches a bispecific antibody comprising an amyloid-beta binding fragment where the amyloid-beta epitope contains residues 28-35 for treatment of Alzheimer’s disease (see (0076]), as in claim 18. Alard fails to explicitly disclose said antibody is administered in combination with a myelin sheath protein or a synthetic polypeptide comprising a structure similar to the protein, or a homolog thereof, or a fragment thereof. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Holtzman, Ajami, Graham and Alard. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Alard teaches a bispecific antibody for the treatment of amyloid diseases, such as Alzheimer’s disease. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)." The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman and Ajami as applied to claims 1-12 and 20 above, and further in view of Imbimbo et al. (U.S. 2015/0320706 A1, IDS, 07/14/2020).
Holtzman and Ajami teach as set forth above but fail to explicitly disclose further administering an antibody or antigen-binding fragment thereof that binds tau or a fragment thereof.
Imbimbo teaches combination therapy of amyloid-beta antibodies and tau antibodies (including the antibody, Posiphen) for the treatment of proteinopathies, including Alzheimer’s disease (see [0031]-[0032] and [0216]), as in claims 21 and 22. Imbimbo fails to explicitly disclose said antibody is administered in combination with a myelin sheath protein or a synthetic polypeptide comprising a structure similar to the protein, or a homolog thereof, or a fragment thereof. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Holtzman, Ajami and Imbimbo. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Imbimbo teaches that combination therapy of amyloid-beta antibodies and tau antibodies is useful for treatment of Alzheimer’s disease. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Moreover, this section of the MPEP teaches "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed method. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman and Ajami as applied to claims 1-12 and 20 above, and further in view of Gervais et al. (U.S. 2006/0135403 A1, IDS, 07/14/2020).
Holtzman and Ajami teach as set forth above but fail to explicitly disclose the treated subjects of claims 23-25.
Gervais teaches treating subjects having mutations in APP, ApoE, and/or presenilin using an antibody against Abeta (see [0023] and [0094]), as in claims 23-25. Gervais fails to explicitly disclose said antibody is administered in combination with a myelin sheath protein or a synthetic polypeptide comprising a structure similar to the protein, or a homolog thereof, or a fragment thereof. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Holtzman, Ajami and Gervais. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Gervais teaches that subjects having mutations in APP, ApoE, and/or presenilin are clinically relevant patient populations for the treatment of Alzheimer’s disease. The person of ordinary skill in the art would have had a reasonable 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
01 January 2022